Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 7, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 10-11, 14 and 17-21 drawn to an invention nonelected without traverse in the reply filed on March 31, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action. 

Claim Rejections - 35 USC § 112
Claims 1-9, 12-13 and 15-16 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  
	The rejection of claims  1-9, 12-13 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103

Claim(s) 1-2, 7-9 and 16 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (US Patent Application Publication No. 2017/0358545 A1).
With regards to claim 2, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. has been withdrawn in view of Applicant’s amendment. 
With regards to claim 8, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. has been withdrawn in view of Applicant’s amendment. Claim 8 has been cancelled.
With regards to claims 1, 7, 9 and 16, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. stands.
Regarding claim 1, Choi teaches a method of depositing a nanotwinned copper structure, the method comprising: 
• contacting a surface of a substrate (= a substrate 110) [page 2, [0024]] with an electroplating solution comprising copper ions (= implicit = a first copper layer is formed by electroplating the first copper layer) [page 1, [0007]];  
• applying a first current (= during the turn-on stage of the pulsed-plating process, the supplied current may have a first current density CD1) [pages 4-5, [0070]] to the substrate when the substrate is contacted with the electroplating solution (= a first copper layer is formed by electroplating the first copper layer) [page 1, [0007]] to deposit a first thickness of a nanotwinned (= a twin boundary density in the first copper layer 132 may be higher than a twin 

boundary in the second copper layer 134) [page 2, [0034]] copper structure on the substrate (= the bump structure 130 may include the first copper layer 132, a second copper layer 134, and a solder ball SDB) [page 2, [0027]], wherein the first current comprises a pulsed current waveform that alternates between a constant current and no current (= for example, the first copper layer 132 may be formed by a plating process using a pulsed current, as shown in FIG. 6A) [pages 4-5, [0070]]; and
• applying a second current to the substrate when the substrate is contacted with the electroplating solution to deposit a second thickness of the nanotwinned copper structure  (= a second copper layer is formed by electroplating the second copper layer) [page 1, [0007]], wherein the second current comprises a constant current waveform (= for example, the second copper layer 134 may be formed by a plating process using a DC current, as shown in FIG. 6B) [pages 4-5, [0070]].
	Regarding claim 7, Choi teaches wherein the pulsed current waveform includes a plurality of cycles alternating between the constant current and no current (= the turn-on and turn-off stages may be alternatingly and repeatedly performed in the pulsed-plating process) [pages 4-5, [0070]] to deposit the nanotwinned (= a twin boundary density in the first copper layer 132 may be higher than a twin boundary in the second copper layer 134) [page 2, [0034]] copper structure (= the bump structure 130 may include the first copper layer 132, a second copper layer 134, and a solder ball SDB) [page 2, [0027]] having a thickness of at least 5 µm (= in an exemplary embodiment, the first copper layer 132 may be formed to have a thickness of about 0.5 µm to about 3 µm (pages 4-5, [0070]); and for example, the second copper layer 134 

may be formed to have a thickness of 10 µm to 30 µm) [page 5, [0071]].
	Regarding claim 9, Choi teaches wherein the first thickness is at least about 1 µm (= in an exemplary embodiment, the first copper layer 132 may be formed to have a thickness of about 0.5 µm to about 3 µm) [pages 4-5, [0070]] of the nanotwinned (= a twin boundary density in the first copper layer 132 may be higher than a twin boundary in the second copper layer 134) [page 2, [0034]] copper structure (= the bump structure 130 may include the first copper layer 132, a second copper layer 134, and a solder ball SDB) [page 2, [0027]].
	Regarding claim 16, Choi teaches wherein the nanotwinned copper structure is a copper pillar, redistribution layer, or under bump metallization (= the bump structure 130 may include the first copper layer 132, a second copper layer 134, and a solder ball SDB) [page 2, [0027]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative 
embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).


Claim Rejections - 35 USC §103
I.	Claims 3-4 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication No. 2017/0358545 A1) as applied to claims 1, 7, 9 and 16 above, and further in view of EP 1 567 691 (‘691).
	Choi is as applied above and incorporated herein.
Regarding claim 3, the method of Choi differs from the instant invention because Choi does not disclose wherein a duration of no current being applied in the pulsed current waveform is at least three times longer than a duration of constant current being applied in the pulsed current waveform.  
	Choi teaches that:
	Referring to FIGS. 5C and 6A, the first copper layer 132 may be formed on the under-bump layer 120L. The first copper layer 132 may be formed using a pulsed-plating process. For example, the first copper layer 132 may be formed by a plating process using a pulsed current, as shown in FIG. 6A. The seed layer 124L may be used as a seed in the pulsed-plating process.  The pulsed-plating process may include a plurality of turn-on stages, in which a current is supplied to the plating system, and a plurality of turn-off stages, in which a current is interrupted, and the turn-on and turn-off stages may be alternatingly and repeatedly performed in the pulsed-plating process. A duty cycle of the pulsed-plating process may range from about 5% to about 50%.  Here, referring to FIG. 6A, the duty cycle may be given by an equation of (Ton)/(Ton + Toff), where Ton is a duration time of the turn-on stage and Toff is a duration time of the turn-off stage. During the turn-on stage of the pulsed-plating process, the supplied current may have a first current density CD1. A thickness of the first copper layer 132 may be greater than a depth of an under-cut region UC to be described with reference to FIG. 5D. Also, the thickness of the first copper layer 132 may be smaller than about 0.2 times a thickness of the second copper layer 134 to be described below. In an exemplary embodiment, the first copper layer 132 may be formed to have a thickness of about 0.5 µm to about 3 µm (pages 4-5, [0070]).

	EP ‘691 teaches:

The preparation method of nano-twin Cu with ultrahigh tensile strength and high electrical conductivity is as follows: (page 4, [0014]).


Using electrodeposition technique, the electrolyte consists of electron purity grade CuSO4 solution with ion-exchanged water or distilled water, pH 0.5-1.5; anode is 99.99% pure Cu sheet; cathode is Fe or low carbon steel sheets plated with a Ni-P amorphous surface layer (page 4, [0015]).

Detailed electrolysis technique parameters are as follows: pulsed current density is 40-100 A/cm2 (= 4-10 A/dm2) with an on-time (ton) of 0.01-0.05 s and off-time (toff) of 1-3 s, the distance between cathode and anode of 50-150 mm, ratio of anode and cathode areas of (30-50):1. The electrolyte was controlled with a temperature range from 15-30°C, while being stirred electro-magnetically, The additive is composed of 0.02-0.2 mL/L gelatine (5-25%) aqueous solution and 0.2-1.0 mL/L high-purity NaCl (5-25%) aqueous solution (page 4, [0016]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a duration of no current being applied in the pulsed current waveform described by Choi with wherein a duration of no current being applied in the pulsed current waveform is at least three times longer than a duration of constant current being applied in the pulsed current waveform because a pulsed current with an on-time (ton) of 0.01-0.05 s and off-time (toff) of 1-3 s is an electrolysis technique parameter that electrodeposits nano-twin Cu with ultrahigh tensile strength and high electrical conductivity.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, EP ‘691 teaches wherein the pulsed current waveform alternates 

between the constant current being applied for a duration between about 0.1 seconds and about 2 seconds, and no current being applied for a duration between about 0.4 seconds and about 6 seconds (= an on-time (ton) of 0.01-0.05 s and off-time (toff) of 1-3 s) [page 4, [0016]].
	Regarding claim 6, the method of Choi differs from the instant invention because Choi does not disclose wherein the electroplating solution is free of or substantially free of an accelerator additive.  
	Choi teaches that for example, the first copper layer 132 may be formed by a plating process using a pulsed current, as shown in FIG. 6A (pages 4-5, [0070]).
EP ‘691 teaches:

The preparation method of nano-twin Cu with ultrahigh tensile strength and high electrical conductivity is as follows: (page 4, [0014]).

Using electrodeposition technique, the electrolyte consists of electron purity grade CuSO4 solution with ion-exchanged water or distilled water, pH 0.5-1.5; anode is 99.99% pure Cu sheet; cathode is Fe or low carbon steel sheets plated with a Ni-P amorphous surface layer (page 4, [0015]).

Detailed electrolysis technique parameters are as follows: pulsed current density is 40-100 A/cm2 (= 4-10 A/dm2) with an on-time (ton) of 0.01-0.05 s and off-time (toff) of 1-3 s, the distance between cathode and anode of 50-150 mm, ratio of anode and cathode areas of (30-50):1. The electrolyte was controlled with a temperature range from 15-30°C, while being stirred electro-magnetically, The additive is composed of 0.02-0.2 mL/L gelatine (5-25%) aqueous solution and 0.2-1.0 mL/L high-purity NaCl (5-25%) aqueous solution (page 4, [0016]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating solution described by Choi with wherein the electroplating solution is free of or substantially free of an accelerator additive because an electrolyte consisting of an electron purity grade CuSO4 solution with ion-

exchanged water or distilled water electrodeposits nano-twin Cu with ultrahigh tensile strength and high electrical conductivity.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 
Patent Application Publication No. 2017/0358545 A1) as applied to claims 1, 7, 9 and 16 above, and further in view of Chen et al. (US Patent Application Publication No. 2013/0122326 A1).
	Choi is as applied above and incorporated herein.
	Regarding claim 5, the method of Choi differs from the instant invention because Choi does not disclose wherein the constant current of the pulsed current waveform has a current density between about 2 A/dm2 and about 8 A/dm2.
	Choi teaches that during the turn-on stage of the pulsed-plating process, the supplied current may have a first current density CD1 (pages 4-5, 0070]).
	Chen teaches electrodepositing nano-twins copper layer (page 1, [0003]). When high-speed pulse electrodeposition supply source is used in the step (B), the operation conditions are preferred to be: Ton/Toff (sec) at 0.1/2-0.1/0.5 (for example, 0.1/2, 0.1/1, or 0.1/0.5), electric 

current at 10-250 mA/cm2 (most preferably 50 mA/cm2) [1-25 A/dm2] (page 3, [0037]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the constant current of the pulsed current waveform described by Choi with wherein the constant current of the pulsed current waveform has a current density between about 2 A/dm2 and about 8 A/dm2 because pulse electrodeposition with an electric current at 10-250 mA/cm2 electrodeposits a nano-twins copper layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication No. 2017/0358545 A1) as applied to claims 1, 7, 9 and 16 above, and further in view of Liu et al. (“Effect of Grain Orientations of Cu Seed Layers on the Growth of <111>-Oriented Nanotwinned Cu,” Scientific Reports (2014 Aug 19), Vol. 4, No. 1, pp. 1-4).
Choi is as applied above and incorporated herein.
Regarding claim 12, the method of Choi differs from the instant invention because Choi does not disclose wherein the substrate comprises a copper seed layer on which the nanotwinned 

copper structure is deposited, the copper seed layer having a plurality of <111> crystal grain structures.  
Choi teaches that the seed pattern 124 may be used as a seed layer in a process of forming a first copper layer 132 and may be formed of or include copper (page 2, [0026]).
Liu teaches that it is found that densely-packed nanotwinned Cu (nt-Cu) can be grown 
by pulsed electroplating on the strong <111>-oriented Cu seed layer without a randomly-oriented transition layer between the nt-Cu and the Cu seed layer (page 1, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate described by Choi with wherein the substrate comprises a copper seed layer on which the nanotwinned copper structure is deposited, the copper seed layer having a plurality of <111> crystal grain structures because a densely-packed nanotwinned Cu (nt-Cu) can be grown by pulsed electroplating on a strong  <111>-oriented Cu seed layer without a randomly-oriented transition layer between the 
nt-Cu and the Cu seed layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).


IV.	Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication No. 2017/0358545 A1) as applied to claims 1, 7, 9 and 16 above, and further in view of Liu et al. (“Effect of Grain Orientations of Cu Seed Layers on the Growth of <111>-Oriented Nanotwinned Cu,” Scientific Reports (2014 Aug 19), Vol. 4, No. 1, pp. 1-4) as applied to claim 12 above, and further in view of Hasegawa et al. (“Orientation-Controlled Nanotwinned Copper Prepared by Electrodeposition,” Electrochimica Acta (2015 Oct 1), Vol. 178, pp. 458-467).
Choi and Liu are as applied above and incorporated herein.
Regarding claim 13, the method of Choi differs from the instant invention because Choi does not disclose wherein the electroplating solution includes an accelerator additive.  
Choi teaches that for example, the first copper layer 132 may be formed by a plating process using a pulsed current, as shown in FIG. 6A (pages 4-5, [0070]).
Hasegawa teaches highly-textured nanotwinned Cu (nt-Cu) films with different twin 
orientations were prepared by pulse electrodeposition in an acidic Cu sulfate bath containing a combination of conventional bath additives (page 458, abstract).
The plating bath consist of 65 g/L CuSO4·H2O (Sigma-Aldrich) and 196 g/L H2SO4 (Sigma-Aldrich) as main constituents. The bath also contains some conventional bath additives: 50 mg/L chloride ions (added as HCl, Sigma-Aldrich), 100 mg/L polyethylene glycol (Mw 4000, Sigma-Aldrich) and 10 mg/L 3-Mercapto-1-propanesulfonic acid sodium salt (Sigma-Aldrich) [page 459, right column, lines 4-10].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating described by Choi with wherein the electroplating solution includes an accelerator additive because 3-mercapto-1-

propanesulfonic acid sodium salt is a conventional additive in an acidic Cu sulfate bath that electrodeposits highly-textured nanotwinned Cu (nt-Cu) films.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication No. 2017/0358545 A1) as applied to claims 1, 7, 9 and 16 above, and further in view of Mayer et al. (US Patent Application Publication No. 2014/0299478 A1).
Choi is as applied above and incorporated herein.
Regarding claim 15, the method of Choi differs from the instant invention because Choi does not disclose wherein contacting the substrate with the electroplating solution occurs at a flow rate of between about 30 cm/s and about 70 cm/s.  
Choi teaches that the substrate 110 may be or include a semiconductor substrate (e.g., a silicon wafer or a germanium wafer) [page 2, [0024]].
Mayer teaches methods and apparatus for plating metals onto semiconductor wafer substrates (page 1, [0002]). 
Described herein are apparatus and methods for electroplating one or more metals onto a substrate. Embodiments are described generally where the substrate is a semiconductor 

wafer; however the invention is not so limited. Embodiments include electroplating apparatus configured for, and methods including, control of electrolyte hydrodynamics for efficient mass transfer during plating so that highly uniform plating layers are obtained. In specific embodiments, the mass transfer is achieved using a combination of impinging flow and shear flow at the wafer surface (page 1, [0009]).

	One embodiment is a method of electroplating on a substrate including features having a width and/or depth of at least about 2 micrometers, the method including: (a) providing the substrate to a plating chamber configured to contain an electrolyte and an anode while electroplating metal onto the substrate, where the plating chamber includes: (i) a substrate holder holding the substrate such that a plating face of the substrate is separated from the 
anode during electroplating, and (ii) a flow shaping element shaped and configured to be positioned between the substrate and the anode during electroplating, the flow shaping element having a flat surface that is substantially parallel to and separated from the plating face of the substrate by a gap of about 10 millimeters or less during electroplating, where the flow shaping element has a plurality of holes; (b) electroplating a metal onto the substrate plating surface while rotating the substrate and/or the flow shaping element and while flowing the electrolyte in 
the electroplating cell in the direction of the substrate plating face and under conditions that produce an average flow velocity of at least about 10 cm/s exiting the holes of the flow shaping element (page 2, [0015]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the contacting the substrate with the electroplating solution described by Choi with wherein contacting the substrate with the electroplating solution occurs at a flow rate of between about 30 cm/s and about 70 cm/s because electroplating a metal onto the substrate plating surface while flowing the electrolyte in the electroplating cell in the direction of the substrate plating face and under conditions that produce an average flow velocity of at least about 10 cm/s controls the electrolyte hydrodynamics for efficient mass transfer during plating so that highly uniform plating layers are obtained.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Continued Response
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2
	lines 1-3, “wherein the nanotwinned copper structure comprises a plurality of (111)-oriented nanotwinned crystal copper grains having columnar grain structures”.

	Applicant’s specification discloses that “In some implementations, the base layer is a diffusion barrier layer having a plurality of columnar grain structures or is a copper seed layer having a plurality of <111> crystal grain structures” (page 18, [0070]).

	The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the newly added limitation in amended claim 2. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitation is coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication No. 2017/0358545 A1) as applied to claims 1, 7, 9 and 16 above, and further in view of Liu et al. (“Effect of Grain Orientations of Cu Seed Layers on the Growth of <111>-Oriented Nanotwinned Cu,” Scientific Reports (2014 Aug 19), Vol. 4, No. 1, pp. 1-4).
Choi is as applied above and incorporated herein.
Regarding claim 2, Choi teaches wherein the nanotwinned copper structure comprises a plurality of (111)-oriented nanotwinned crystal copper grains (= for example, each of the first 
and second copper layers 132 and 134 may include a (111) plane and a (200) plane) [page 2, [0033]].
	The method of Choi differs from the instant invention because Choi does not disclose wherein the plurality of (111)-oriented nanotwinned crystal copper grains have columnar grain structures.
	Liu teaches that it is found that densely-packed nanotwinned Cu (nt-Cu) can be grown 
by pulsed electroplating on the strong <111>-oriented Cu seed layer without a randomly-

oriented transition layer between the nt-Cu and the Cu seed layer. The electroplated nt-Cu grow almost epitaxially on the seed layer and formed <111>-oriented columnar structures (page 1, abstract).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Pulse electroplating on a strong <111>-oriented Cu seed layer grows nt-Cu almost epitaxially on the seed layer and forms <111>-oriented columnar structures.
(ii)  Choi teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).

Response to Arguments
Applicant’s arguments filed July 7, 2002 have been fully considered but they are not persuasive. The standing prior art rejection has been maintained for the following reasons:
	• Applicant states that in contrast, the two-step process in Choi results in the formation of a non-nanotwinned Cu structure. Even if it’s assumed that the first copper layer 132 (formed by pulsed plating) in Choi is a nanotwinned Cu structure, it’s unambiguously clear that Choi 

forms a fundamentally different Cu structure in the second copper layer 134 (formed by DC current plating). This second copper layer 134 has a higher etch rate, has fewer twin density boundaries, and has a lower corrosion resistance than the first copper layer 132. This shows that the second copper layer 134 formed by DC current plating is not a nanotwinned Cu structure, and certainly not a continuation of the same nanotwinned Cu structure as the first coper layer 132.
In response, Choi teaches that:
A twin boundary density in the first copper layer 132 may be higher than a twin boundary in the second copper layer 134. The twin boundary density may be defined as an area, a length, or the number of a twin boundary per unit area (page 2, [0034]).

	As evidenced by Chang et al. (US Patent Application Publication No. 2018/0350765 A1),  the twinned copper is also referred to as nano-twinned copper or nano-twin crystal copper (page 3, [0043]). 
	(i)  Thus, the twin boundary density of Choi, as evidenced by Chang, refers to nano-twinned copper.
(ii)  As to the second copper layer 134 formed by DC current plating is not a nanotwinned Cu structure, and certainly not a continuation of the same nanotwinned Cu structure as the first coper layer 132, Choi teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
A process yielding an unobvious product may nonetheless be obvious where Applicant 

claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	• Applicant states that Lu does not remedy the deficiencies of Choi with respect to amended independent claim 1. Lu is silent regarding a two-step process. In other words, Lu does not contemplate formation of a nanotwinned Cu structure by applying a pulsed plating process followed by a DC plating process with a constant current. 
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Choi teaches applying a pulsed plating process followed by a DC plating process with a constant current (pages 4-5, [0070]; and page 5, [0071]).

	• Applicant states that even if the constant current plating step of Choi were 

incorporated with Lu, there is no reason to expect that the constant current plating would result in a nanotwinned Cu structure. For example, the current density of 40-100 A/cm2 applied in Lu is much higher than the claimed range of 0.02-0.08 A/cm2 (i.e., 2-8 A/dm2) as recited in dependent claim 5. Moreover, the pulsed plating conditions in Lu result in grains that are randomly oriented, whereas the grains as recited in amended dependent claim 2 are oriented in a columnar manner.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Chen teaches using direct current electrodeposition and high-speed pulse electrodeposition interchangeably, for enhancing twins metal layer formation rate. When high-speed pulse electrodeposition supply source is used the electric current is at 10-250 mA/cm2 (= 1 A/dm2-25 A/dm2) [page 3, [0037]].
Liu teaches that to produce <111>-oriented nt-Cu films without a randomly oriented transition layer, it is necessary to use a seed layer with a strong <111>-preferred orientation (page 3, left column, lines 7-9).

Citations

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Chang et al. (US Patent Application Publication No. 2018/0350765 A1) is cited to teach forming methods of the seed layer 292, the transition layer 294 and the conductive layer 296 (page 4, [0068], to page 5, [0074]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 26, 2022